

EXHIBIT 10.53
NAVISTAR INTERNATIONAL CORPORATION


RESTRICTED STOCK AWARD AGREEMENT
NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN




GRANTEE:


ADDRESS:


SOCIAL SECURITY NUMBER:
NUMBER OF SHARES OF RESTICTED STOCK:
DATE OF GRANT:


This is an award agreement (the "Award Agreement") between Navistar
International Corporation, a Delaware corporation (the "Corporation") and the
individual named above (the "Grantee"). The Corporation hereby grants to the
Grantee an aggregate of the above-stated number of shares of Common Stock of the
Corporation on the terms and conditions contained herein and in the
Corporation’s 2004 Performance Incentive Plan approved by the shareholders
February 17, 2004, as amended from time to time (the "Plan"). Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them in
the Plan.


1. Vesting of Restricted Stock. Subject to the terms and conditions of this
Award Agreement and the Plan, the Restricted Stock shall vest as follows:


[ENTER EITHER SPECIFIC VESTING REQUIREMENTS WHICH MUST BE OVER NO LESS THAN A
THREE YEAR PERIOD OR A STRICT THREE YEAR PERIOD VESTING SCHEDULE AS FOLLOWS:


NUMBER OF SHARES:  VESTED ON OR AFTER [one year]
NUMBER OF SHARES:  VESTED ON OR AFTER [after two years]
NUMBER OF SHARES:  VESTED ON OR AFTER [three years]]


2. Stock Certificates. Certificates for the Restricted Stock shall be issued by
the Corporation in the name of the Grantee and delivered to the Grantee at the
time of grant. The certificate bear the following legend evidencing its
restrictive nature as follows:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, FORFEITURE AND VESTING AS SET FORTH IN THE RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER.


3. Effect of Termination of Employment. If the Grantee (i) quits, is
involuntarily separated from the Corporation or otherwise terminates employment,
then any Restricted Stock not vested as of such date will be forfeited to the
Corporation, (ii) becomes totally and permanently disability or retires from the
Corporation pursuant to a Qualified Retirement, such Restricted Stock will
continue to vest according to the terms of grant, or (iii) dies while serving
the Corporation or following a total and permanent disabled or Qualified
Retirement, any such previously granted Restricted Stock shall vest as of the
date of such Grantee’s death and all restrictions thereon shall lapse and the
Restricted Stock shall be immediately transferable to the name beneficiary or to
such Grantee’s estate.


4. Tax Withholding Obligations. The Grantee shall be required to deposit with
the Corporation either (i) an amount of cash equal to the amount determined by
the Corporation to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state or local statute, ordinance,
rule or regulation in connection with the grant or vesting of the Restricted
Stock or (ii) a number of shares of the Corporation’s Common Stock otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum of all or part of the






E-88


       

--------------------------------------------------------------------------------

 


EXHIBIT 10.53 (continued)




Grantee’s estimated total federal, state and local tax obligations associated
with the grant or vesting of the Restricted Stock. The Corporation shall not
deliver any of the shares of the Corporation’s Common Stock until and unless the
Grantee has made the deposit required herein or proper provision for required
withholding has been made.


5. Rights as Shareholder. The Grantee shall have all rights of a shareholder
prior to the vesting of the Restricted Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.


6. Transferability. The Restricted Stock may not be transferred, assigned or
made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.


7. No Employment Rights. Nothing in this Agreement will confer upon the Grantee
any right to continue in the employ or service of the Corporation or any of its
subsidiaries or affect the right of the Corporation to terminate the employment
of the Grantee at any time with or without cause.


Change in Control of the Corporation. In the event of a Change in Control, all
awarded Restricted Stock will immediately be free of all restrictions and
performance contingencies and will be deemed fully earned and not subject to
forfeiture.


9. Amendment. This Award Agreement may be amended only by a writing executed by
the Corporation and the Grantee that specifically states that it is amending
this Award Agreement. Notwithstanding the foregoing, this Award Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Award Agreement, so long as a copy of such amendment is
delivered to the Grantee, and provided that no such amendment adversely
affecting the rights of the Grantee hereunder may be made without the Grantee’s
written consent. Without limiting the foregoing, the Committee reserves the
right to change, by written notice to the Grantee, the provisions of the
Restricted Stock or this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to shares of
Restricted Stock which are than subject to restrictions as provided herein.


10. Severability. If all or any part of this Award Agreement is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Award Agreement not declared
to be unlawful or invalid. Any Section of this Award Agreement so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such Section to the fullest extent possible while
remaining lawful and valid.


11. Construction. The Restricted Stock is being issued pursuant to Section XI of
the Plan and is subject to the terms of the Plan. A copy of the Plan has been
given to the Grantee and additional copies of the Plan are available upon
request during normal business hours at the principal executive officers of the
Corporation. To the extent that any provisions of this Award Agreement violates
or is inconsistent with an express provisions of the Plan, the Plan provision
shall govern and any inconsistent provision in this Award Agreement shall be of
no force or effect.


12. Binding Effect and Benefit. This Award Agreement shall be binding upon and,
subject to the conditions hereof, inure to the benefit of the Corporation, its
successors and assigns, and the Grantee and his successors and assigns.


13 Entire Understanding. This Award Agreement embodies the entire understanding
and agreement of the parties in relation to the subject matter hereof, and no
promise, condition, representation or warranty, expressed or implied, not herein
stated, shall bind either party hereto.


14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.




E-89


       

--------------------------------------------------------------------------------

 


EXHIBIT 10.53 (continued)


The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Date of Grant set forth above.






NAVISTAR INTERNATIONAL CORPORATION




By:_______________________________
Daniel C. Ustian
Chairman, President and Chief
Executive Officer






Attest:


__________________________
Assistant Secretary




___________________________
Grantee






































































E-90
